PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/876,892
Filing Date: 22 Jan 2018
Appellant(s): Montaño-Suarez et al.



__________________
Steven Kazmierski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/08/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/21/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

A) Claims 36-48 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).



The induction of immune tolerance in humans has been the Holy Grail of auto-immunologists for decades.  While immune tolerance is inducible in experimental animal models (such as that of the instant specification), attempts to induce said tolerance in humans have been completely unsuccessful in multiple different documented instances.  See for example, Marketletter (9/13/99, IDS) which teaches the complete failure of tolerance induction in human trials.  Both Myloral (for multiple sclerosis, MS) and Colloral (for rheumatoid arthritis, RA) provided successful results in inducing tolerance in small in-bred animal models, however, both were complete failures in human trials.  Also see Pozzilli et al. (2000, IDS), wherein the authors demonstrate that, while the induction of tolerance to insulin for the treatment of human diabetes might have been expected, it simply did not occur.  The authors could only speculate as to the reasons for the trial’s failure.  The authors did note one complicating factor that has been reported several times, and will have to be considered in all future work, a large placebo effect wherein both the treated and control subjects showed similar temporary improvement.  Three years later Skyler et al. (2005, IDS) reported another failure in one of the largest placebo-controlled tolerance trials ever performed in humans.

     Other investigators have gone beyond simply reporting and have tried to consider the reasons for the unexplained problems in establishing human tolerance.  See, for example, Dong et al. (1999, IDS):
“Despite the fact that it has been relatively easy to induce true tolerance in small experimental animals, translating these studies into larger animals and humans has been much more difficult to achieve.  Some of the hurdles that may explain this dilemma are summarized in Table 3. Even if we have the ideal strategy to use in humans, the lack of reliable predictable assays for rejection or tolerance still does not allow us to know if a patient is truly tolerant so that immunosuppressive agents may be withdrawn”, 
(emphasis added).

In another attempt to explain these repeated failures Goodnow (2001, IDS) states:
“Obtaining the desired response [tolerance] with these strategies [tolerance induction] is unpredictable because many of these signals [tolerogenic] have both tolerogenic and immunogenic roles,”
(see the Abstract).  The author goes on to teach that while the induction of tolerance might be considered “an attractive notion”, the method has failed in humans because of the lack of understanding of the mechanisms involved (page 2120, column 2).  

More recently, Kraus and Mayer (2005, IDS) looked at tolerance induction in inflammatory bowel disease (IBD).  They reported the ease with which tolerance is induced in in-bred experimental mice and contrasted that with the difficulty in inducing tolerance in humans.  Speculating on the reasons for the difference the authors considered a lack of dosing optimization but went on to report:
“…the mechanisms of tolerance induction in humans and mice appear to be fundamentally different…”. 
Most importantly, Kraus and Mayer report a genetic component wherein many IBD patients and their family members appear to be incapable of becoming tolerant because they lack the ability to generate the required T regulatory cells.  If confirmed, this would mean that no tolerance induction regime could work in these patients or any patients lacking the required genetic components.  

Even more recent work has attempted to duplicate favorable results established in in-bred animal models in a more complex mouse model more realistic to the out-bred human population.  See, for example, Bell et al. (2008, IDS).  The authors employed F1 hybrid mice (a cross between two in-bred strains) wherein they asked if toleragens that worked in the parent strains would induce tolerance in the crossed F1 hybrid mice.  Unfortunately the results showed that in one instance not only was tolerance not induced, but disease was actually exacerbated.  Thus, the work serves as a clear demonstration that the induction of immune tolerance is far from predictable in anything other than carefully chosen in-bred experimental mouse strains.
Finally, consider the teachings of Weiner et al. (2011, IDS).  Long a champion of oral immune tolerance (the Inventor of both Myloral and Colloral) more recently Weiner has taken a more cautious stance:
“Although there is a large literature on the treatment of animal models by mucosal tolerance and some positive results in humans, this approach has yet to be translated to the clinic.”
  
What Weiner now recognizes and admits are the previously unrecognized complexities in achieving immune oral tolerance in humans.  The “swallow a low dose, establish immune tolerance” unrealistically simplistic approach has been replaced by:
“The successful translation will require defining responsive patient populations, validating biomarkers to measure immunologic effects, and using combination therapy and immune adjuvants to enhance Treg induction."

Thus, Weiner’s conclusion:
“Despite the extensive literature on the effectiveness of oral tolerance to treat diseases in animals, and some positive reports in phase II trials, this approach has yet to successfully translate to the clinic in phase III trial…One of the major goals of immunotherapy is to induce Tregs and, to date, there are no specific methods to do this in vivo.  ”

Even assuming that oral tolerance could be achieved in a human subject the specification is not enabling of the breadth of the claimed Invention.  Employing mathematical modeling the Inventors predicted 11 possible immunodominant peptides of 20 amino acids each.  Of these, just 3 displayed enough in vitro activity to warrant further study.  Of these 3, just 1 was evaluated further.  Accordingly the only peptide actually employed in the Inventors' in vivo mouse model was the 20 amino acid peptide of SEQ ID NO:12.  Further regarding Applicant’s in vivo model, as the claims are drawn to treating mucopolysaccharidosis type IVA (MPS IVA) it is unclear why results of successful treatment of the disease are not reported.

Regarding the dosages of Claim 38, it appears that 100kg humans are to be treated with the same dosages given to 25g experimental mice.  It would seem to be an insignificant dosage given the size difference.

Finally note that the specification makes clear that the claimed method will not work, even in experimental animal models, unless tolerance is induced before commencement of enzyme replacement therapy (ERT).  Said limitation is not found in the claims.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the inherent unpredictability of the biological arts, particularly the induction of immune tolerance in humans, it would take undue trials and errors to practice the claimed invention.  

B) Claims 36-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (January, 2011, IDS) in view of Faria and Weiner (2006, IDS).


Sosa et al. teach immunotherapy (tolerance induction) comprising the induction of tolerance to N-acetyl-galactosamine-6-sulfate in a subject suffering mucopolysaccharidosis type IVA (MPS IVA) employing the immunodominant epitope of SEQ ID NO:12 (said epitope is inherently one of the three peptides of the reference because they were determined by the same method as that of the specification) (see the entire document).

The teachings of the reference differ from the claimed invention only in that it does not teach the induction of oral tolerance.

Faria and Weiner teach the benefits of oral tolerance: lack of toxicity, ease of administration, and antigen-specific mechanism (see particularly the Abstract).

In view of the combined references it would have been prima facie obvious to the ordinarily skilled artisan at the time of the invention to induce the oral tolerance of Faria and Weiner in the method of Sosa et al. given the benefits of oral tolerance as taught by Faria and Weiner: lack of toxicity, ease of administration, and antigen-specific mechanism, all for the study of Morquio in an appropriate animal model.  Claims 38-41 are included in the rejection because they comprise only additional steps of routine optimization that would have been well within the skills of the ordinarily skilled artisan at the time of the invention.  Claims 42-48 are included in the rejection because the point of inducing tolerance to N-acetyl galactosamine-6-sulfate sulfatase is to allow for ERT employing said enzyme.

(2) Response to Argument
A) Appellant begins by allegedly citing MPEP 2163.01(a).

The MPEP does not comprise a section MPEP 2163.01(a); section MPEP 2163.01 considers the written description requirement which is not at issue here.  Appellant presumably means MPEP 2164.01(a).  Regardless, Appellant continues by considering the 8 Wands factors in turn.
Appellant alleges that the claims are “narrow”, for among other reasons, in that they encompass the use of just 11 peptides, “a narrow range of administration” (presumably dosage?), and a 10 week timecourse of administration.

Regarding the 11 peptides, just 3 were fully tested, only one was partially effective, and then only in vitro, 2 had lesser in vitro effects and 8 had no effect at all – even in vitro (Figure 10).  A review of the claims shows that only dependent Claims 38-40 and 45 recite any such limitations; none of the claims recite both a dosage and timecourse limitation.  Also of note is that even though the application considers only oral administration, only Claim 41 is so limited.  And no claim recites the required limitation that the peptide treatment commence before the enzyme replacement therapy (ERT).

Appellant states:
	“The state of the art is advanced”.

Noted.

Appellant seems to try to dismiss the cited references because some were published a few years before the instant application’s priority date.

Interestingly, Appellant does not try to discredit the actual teachings of the references, only their age.  Such is not a compelling argument.

Appellant then cites the Weiner et al. (2011) reference (even though it too was published before the instant application’s priority date).  Citing only the abstract and summary, Appellant states:
“The…reference…recognizes that there are some positive results in human for mucosal tolerance (Abstract and Summary). Weiner's hesitation regarding the induction of oral tolerance in humans also appears to be specific for inducing regulatory T cell cellular response (id.), not that induction of oral tolerance in humans is the impossibility asserted by the Examiner.”	  

Between the abstract and the summary the body of the reference unambiguously states:
“Despite the extensive literature on the effectiveness of oral tolerance to treat diseases in animals, and some positive reports in phase II trials, this approach has yet to successfully translate to the clinic in phase III trial,”
i.e., oral tolerance had not yet been shown to be achievable in man.  Also note that Appellant would find him/herself in a very small group of immunologists if he/she is of the opinion that Tregs play little role in oral tolerance.  More importantly, mischaracterizing the Examiner’s writings and positions does not provide a compelling argument.  Regarding the “impossibility” allegedly asserted by the Examiner, the Examiner has never made such an assertion.  The Examiner’s position is that the method of the instant claims was not enabled as of the application’s priority date for the reasons set forth during prosecution.
	
	Appellant allegedly cites Wang et al. (2012, IDS) as teaching:
		“…successful induction of immune tolerance in humans…”.

A review of the reference reveals some very limited experimental success in humans.  The reference unambiguously teaches:
“Many researchers have induced oral tolerance to efficiently treat autoimmune and inflammatory diseases in different animal models. However, clinical trials yielded limited success. Thus, understanding the mechanisms of oral tolerance induction to therapeutic proteins is critical for paving the way for clinical development of oral tolerance protocols.”
“In conclusion, elucidation of the mechanisms of oral tolerance will further facilitate the success of oral tolerance as a means of controlling or preventing immune responses to therapeutic proteins…In this context, murine studies may be supplemented with translational studies in large animal models of disease. As we understand more, we will get closer to effective clinical development of oral tolerance in treatment of human diseases.”
Appellant has clearly mischaracterized the teachings of the reference. Oral immune tolerance had not yet been achieved in man at the priority date of the instant application.

A  further review of the references cited by Wang et al. in Table 2 shows 2 human hemophilia studies and 3 human diabetes studies.  The human egg allergy study is irrelevant as desensitization to food allergens has shown some limited success for decades, but regardless, the mechanisms of food allergy are different.

The first hemophilia reference is not readily available to the Examiner.

In the second hemophilia reference, Terada et al. (2001), the authors report a single case study from which they conclude:
“This oral tolerance therapy for haemophilia with an inhibitor is the first reported to date. Although we cannot conclude that this oral administration did suppress inhibitor production, we wish to suggest the possibility of effective oral tolerance regimes and of enhancement by using synergists to increase their efficiency.”

  In the first diabetes reference, Chaillous et al. (2000) the authors report:
“At the doses used in this trial, oral administration of insulin initiated at clinical onset of type 1 diabetes did not prevent the deterioration of beta-cell function.”

In the second, Ergun-Longmire et al. (2004), the authors report:
“In patients diagnosed before age 20 years, the 1 mg dose [insulin] was ineffective, whereas the 10 mg dose actually accelerated C-peptide loss (P = .003).”

In the third, Monetini et al. (2004), the authors report:
“In conclusion, our data suggest that a regulatory immune response can be generated by the oral administration of insulin in recent onset Type 1 diabetes; however, this effect has no clinically relevant beneficial impact on disease progression.”

Clearly, there is no report of:
		“…successful induction of immune tolerance in humans…”,
as is alleged by Appellant.  And again, mischaracterization does not comprise a compelling argument.

	More importantly all of the disclosure of the specification, and essentially all of Appellant’s argument, is based on the attempted induction of oral immune tolerance.  Just a single claim is so limited.

Appellant continues:
“The specification of the instant application provides experiments and data using three mouse models of mucopolysaccharidosis IVA. MPEP § 2164.02 expressly states that "…if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate." MPEP § 2164.02 also recognizes that an in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example “correlates” with a disclosed or claimed method invention. The specification provides working examples using three mouse models of mucopolysaccharidosis IVA.”

What Appellant fails to address is the substance of the rejection.  That is, the specification fails to show the actual induction of immune tolerance, even in their experimental animal models.  Note that MPS IVA is a human genetic disease wherein mutations to the gene encoding N-acetyl-galactosamine-6-sulfate sulfatase (GALNS) cause various losses or diminution of function.  Almost 200 different mutations to the gene (located on human chromosome 16) are known.  Such is likely why the effects of the disease vary from mild to severe.  The animal model used in most of the examples of the specification is a gene-ablated C57Bl6 inbred mouse.  Unlike the complex outbred human population, comprising hundreds of different mutations on an infinity of genetic backgrounds, these mice are all genetically identical.  Thus, any data obtained is that which would be obtained from doing the same experiment on a single individual over and over.  While this model may be the best available, it does not even approach the complexity of human disease.  Regardless, no actual immune tolerance is shown.  As set forth in the body of the rejection, all but one of the 11 peptides of the claimed method show essentially no activity, even in vitro (see, for example, Figure 10).  Even if the peptide with some activity (the peptide of SEQ ID NO:12) were considered to be capable of tolerance induction, just a single claim is so limited.  No claim recites even the two limitations of oral administration of the peptide of SEQ ID NO:12.  And again note that the specification specifically discloses that the peptides must be administered before ERT:
	“It is necessary that the peptides are administered before ERT commences to improve ERT outcome,”
no claims are so limited.

Moreover, the claims are drawn to: 
“A method for treating mucopolysaccharidosis type IVA in a subject suffering from mucopolysaccharidosis type IVA,”
not in vitro ELISA and proliferation assays which is all the specification discloses, most of which are failures.  As set forth above, it remains baffling as to why the Inventors did not simply feed their experimental mice the peptides of the claims, administer ERT and watch the mice live normal, healthy lives.

Appellant argues:
	“The level of one of ordinary skill is high…”.
Noted.

Appellant argues:
	“The level of predictability in the art is high…”.

 Appellant is now specifically contradicting the last section of MPEP 2164.03:
“The scope of the required enablement varies inversely with the degree of predictability involved…in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims… In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work,”
(emphasis added).

 Appellant argues:
	“The amount of direction provided by the inventor is high…”.

	While the amount of direction might be high, there is simply insufficient evidence that the claimed method would work.

Appellant argues:
	“The specification includes a variety of working examples.…”.

	The working examples have been addressed repeatedly in the body of the rejection and in the Examiner’s response, above.  They simply do not show the claimed method: 
“A method for treating mucopolysaccharidosis type IVA in a subject suffering from mucopolysaccharidosis type IVA,”

Appellant alleges:
“The quantity of experimentation needed to make or use the invention based on the content of the disclosure is low…”.

Appellant’s position is not born out by the evidence of record.  And note again, the specification (and Claim 38) direct the skilled artisan to deliver a 100kg human the same dosage as that given to a 25g mouse, even though the human is 4000X larger. Add to that the evidence that most of the peptides of the claims have essentially no biological activity, even in vitro, it is clear that significant experimentation would be necessary to use the invention for:
“A method for treating mucopolysaccharidosis type IVA in a subject suffering from mucopolysaccharidosis type IVA,”

Moving on, Appellant argues:
“Rather than properly considering and weighing all of the Wands factors as required by MPEP § 2163.01(a), the only basis the Examiner relies on to support the lack of enablement rejection is an argument that animal studies demonstrating oral tolerance does not establish oral tolerance in humans. As support, the Examiner cites references that were published years before the 2012 priority date of the instant application…”.

Once again Appellant is directed back to the actual guidance of the MPEP.  MPEP 2164.04 directs:
“While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection,”
(emphasis added).  Further, it cannot help but be noted that the Wang et al. reference cited and mischaracterized by Appellant (as set forth above) cited numerous references from the early 2000’s.

Appellant alleges:
“The Examiner also ignores MPEP § 2164.02 that explicitly provides that animal studies can support claims to human treatments and has not provided any evidence that places in question the experiments provided in the specification using three animal models of mucopolysaccharidosis type IVA.”

Appellant apparently confuses “can” for “must”.  Regardless, the experiments of the specification are not in question, i.e., it is agreed that the majority of Appellant’s peptides show no biological activity, even in vitro.  Nor does the specification show any effective treatment in even the artificial experimental animal model therein employed.  What is without question, however, is that the data provided in the specification do not enable:
“A method for treating mucopolysaccharidosis type IVA in a subject suffering from mucopolysaccharidosis type IVA”.

Regarding the alleged “evidence” submitted by the Inventors, such will be addressed in regards to the rejection for obviousness.

B) Appellant alleges:
“Sosa et al. is not prior art to the instant application. Inventor declarations submitted under 37 CFR 1.131 establish invention of the claimed subject matter prior to the January 19, 2012 earliest publication date of the Sosa et al. reference.”

The Inventors’ 1.131 declarations did not so establish.  The declarations comprise little more than what appear to be random lab book pages disclosing random in vitro assay results, e.g., the results of ELISAs and splenocyte proliferation assays.  The stimulating peptides are never disclosed and most of the lab book pages direct the reviewer to other pages (not submitted) for descriptions of the actual methods employed.  There is no disclosure whatsoever of even the method of Claim 36, nor is there a persuasive correlation thereto:
“A method for treating mucopolysaccharidosis type IVA in a subject suffering from mucopolysaccharidosis type IVA, the method comprising: administering to the subject an effective amount of a polypeptide selected from the group consisting of SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12 and combinations thereof.”

It is noted that Appellant repeatedly stresses the in vitro assays of the 1.131. declarations, but absent is any discussion of the treatment of MPS IVA, even in the experimental animal model.

Appellant then makes the disturbing and unsupported allegation:
“Oral administration of immunodominant polypeptides decreased cellular and humoral responses and resulted in a significant improvement in Morquio A mice following GALNS infusion as compared to control mice. These experiments, as well as the Examples provided in the specification…demonstrate the claimed method of treating mucopolysaccharidosis type IVA using animal models.”

The allegation is simply not supported by the evidence of record.  There is simply no demonstration of treatment.

Appellant then criticizes the secondary reference, Faria and Weiner, for not anticipating the method of the instant claims.

There is no rejection for anticipation.

Appellant then criticizes the combined references.

It’s clear that the method of Sosa et al. is the method of the instant claims and would have resulted in the selection of the peptides of the instant claims.



Interestingly, Appellant argues:
“Appellant submits that Sosa et al. does not provide any sequence information of the N-acetyl-galactosamine 6-sulfate sulfatase (GALNS) used in its bioinformatics analysis. Sosa et al. also does not provide any sequence information of the ten predicted peptides that were selected for evaluation. Sosa et al. also does not provide any sequence information of the three peptides that Sosa et al. reports elucidated a strong cellular response.”

None of this same information is provided in Appellant’s 1.131 declarations, e.g., no sequence information, yet Appellant demands that they be accepted as fully describing the possession of the method of the instant claims.

Incredibly, Appellant argues a lack of expectation of success I arriving at:
“a method of treating mucopolysaccharidosis type IYA as recited in claim 36.”

It appears then that Appellant is agreeing with the rejection for a lack of enablement.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/G. R. EWOLDT/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644  
                                                                                                                                                                                                      /MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.